DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/241,994, Apparatus, Systems and Methods for Improved Vertical Structural Supports, filed on April 27, 2021.  This application is a continuation of application number 16/000,622 filed June 5, 2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "60" cited in paragraph [077].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0307991 to Belikoff et al., hereinafter, Belikoff.  Belikoff discloses a vertical support structure (2) comprising: (a) an elongate central strut (25); (b) a first flange (21) coupled to a first side of the elongate central strut, wherein a first angle between the first flange and the elongate central strut is acute; (c) a second flange (22) coupled to an second side of the elongate central strut, wherein a second angle between the second flange and the elongate central strut is acute; and (d) a shear center (center point of element 25) disposed at a geographical center of mass of the vertical support structure; wherein a lateral load is applied to the vertical support structure in the same direction of as a principle neutral axis, wherein the principal neutral axis is aligned with the shear center; and wherein the vertical support structure has a cross-sectional shape that is substantially Z-shaped.
In regards to claims 14, 18 and 19, Belikoff discloses a support structure (2) comprising: (a) a central strut (25); (b) a first flange (21) coupled at a first acute angle to a first side of the central strut; (c) a second flange (22) coupled at a second acute angle to a second side of the central strut; and (d) a neutral axis disposed at a cross-sectional centerpoint of a mass of the support structure and oriented in an identical direction as an expected lateral load; wherein the central strut, the first flange, and second flange form a substantially Z-shaped cross-section; and further comprising at least one attachment feature (23) defined in the first flange.
Claim(s) 1-6, 8-11, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,079,884 to Menchetti.  Menchetti discloses a vertical support structure (10) comprising: (a) an elongate central strut (12); (b) a first flange (14) coupled to a first side (16) of the elongate central strut, wherein a first angle between the first flange and the elongate central strut is acute; (c) a second flange (18) coupled to an second side (20) of the elongate central strut, wherein a second angle between the second flange and the elongate central strut is acute; and (d) a shear center (center area of element 12) disposed at a geographical center of mass of the vertical support structure; wherein a lateral load is applied to the vertical support structure in the same direction of as a principle neutral axis, wherein the principal neutral axis is aligned with the shear center; further comprising a first angled end (24) segment extending from the first flange; further comprising a second angled end (28) segment extending from the second flange; wherein the vertical support structure has a cross-sectional shape that is substantially Z-shaped; further comprising at least one rib (30) defined in the elongate central strut.
In regards to claims 8-11, Menchetti discloses a support structure (10) comprising: (a) a central strut (12) comprising at least one rib (30); (b) a first flange (14) coupled at a first acute angle to a first side (16) of the central strut; (c) a second flange (18) coupled at a second acute angle to a second side (20) of the central strut; and (d) a neutral axis disposed at a centerpoint of a mass of the support structure; wherein the central strut, the first flange, and second flange form a Z-shaped cross-section; wherein deflection only occurs in a direction of an applied lateral load; and wherein the central strut comprises a substantially straight portion interrupted by the at least one rib.
In regards to claims 14 and 18, Menchetti discloses support structure (10) comprising: (a) a central strut (12); (b) a first flange (14) coupled at a first acute angle to a first side (16) of the central strut; (c) a second flange (18) coupled at a second acute angle to a second side (20) of the central strut; and (d) a neutral axis disposed at a cross-sectional centerpoint of a mass of the support structure and oriented in an identical direction as an expected lateral load; and wherein the central strut, the first flange, and second flange form a substantially Z-shaped cross-section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,490,958 to Lowe.  Lowe discloses a vertical support structure (15) comprising: (a) an elongate central strut (20); (b) a first flange (16) coupled to a first side of the elongate central strut, wherein a first angle is between the first flange and the elongate central strut; (c) a second flange (18) coupled to an second side of the elongate central strut, wherein a second angle is between the second flange and the elongate central strut; and (d) a shear center disposed at a geographical center of mass of the vertical support structure; further comprising a first angled end segment (33) extending from the first flange; further comprising a second angled end segment (33) extending from the second flange; wherein the vertical support structure has a cross-sectional shape that is substantially Z-shaped; further comprising at least one rib (24 or 26) defined in the elongate central strut; and further comprising two ribs defined in the elongate central strut, the two ribs disposed between substantially straight sections of the elongate central strut.
In regards to claims 8, 9, and 12, Lowe discloses a support structure (15) comprising: (a) a central strut (20) comprising at least one rib (24 or 26); (b) a first flange (16) coupled at a first angle to a first side of the central strut; (c) a second flange (18) coupled at a second angle to a second side of the central strut; and (d) a neutral axis disposed at a centerpoint of a mass of the support structure; wherein the central strut, the first flange, and second flange form a Z-shaped cross-section; and further comprising at least one attachment feature (41) defined in the first flange.
In regards to claims 14-20, Lowe discloses a support structure (15) comprising: (a) a central strut (20); (b) a first flange (16) coupled at a first angle to a first side of the central strut; (c) a second flange (18) coupled at a second angle to a second side of the central strut; and (d) a neutral axis disposed at a cross-sectional centerpoint of a mass of the support structure and oriented in an identical direction as an expected lateral load; further comprising at least one support structure (24 or 26) defined within the central strut; wherein the at least one support structure comprises first (24) and second (26) ribs; wherein the first rib extends outward from the first side of the central strut and the second rib extends outward from the second side of the central strut; wherein the central strut, the first flange, and second flange form a substantially Z-shaped cross-section; further comprising at least one attachment feature (41) defined in the first flange; and further comprising at least one rib (33) defined in the first flange.
Lowe discloses the claimed invention except for the limitation of the first and second angles being acute.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second angles in Lowe to have been acute, since such a modification would have merely involved a change in shape, which is generally known in the art, and would not have yielded any unpredictable results.
Claim(s) 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menchetti in view of Belikoff.  Menchetti discloses the claimed invention except for the limitation of the structure having at least one attachment feature defined in the first flange which is an opening.
Belikoff teaches a support structure having a first flange (21) with at least one attachment feature (23) in the first flange and wherein the at least one attachment feature comprises at least one opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure in Menchetti to have included at least one attachment feature as taught by Belikoff for the purpose of providing a means for attaching the structure to wall board using a fastener, such as a nail or screw.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 4,461,134 to Lowe discloses a Z-shaped metal beam having first and second flanges and a rib in each flange.  U.S. Patent 3,874,035 to Schuplin is directed to a hanger clip attached to a Z-shaped beam having a central strut, flanges, and angled ends.  U.S. Patent No. 3,349,535 to Balinski is directed to a structure member having a Z-shaped profile with a central strut, flanges, and angled ends, and wherein an opening in the central strut.  U.S. Patent No. 3,225,872 to O'Brien is directed to a structural member having a Z-shape.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            August 27, 2022